DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for reasons also indicated by in-line comments below.
1. A method for operating a test stand, the method comprising the following steps:
providing a set of measurements of input variables of a system model of at least one component of a machine (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
defining an optimization problem as a function of a set of measurements of input variables (abstract; mathematical concepts; mathematical relationships);
determining a gradient for solving the optimization problem as a function of the set of measurements of input variables (abstract; mathematical concepts; mathematical calculations);
determining a solution to the optimization problem, which defines a design for input data for the test stand for a measurement on the at least one component of the machine, as a function of the gradient (abstract; mathematical concepts; mathematical calculations);
acquiring a measurement of output data on the at least one component of the machine on the test stand as a function of the input data (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
determining pairs of training input data and training output data as a function of the input data and the measurement of output data (abstract; mental processes; observation, evaluation, judgment, or opinion); and
training the system model for the at least one component of the machine as a function of the pairs (abstract; mathematical concepts; mathematical calculations).

2. The method as recited in claim 1, wherein the system model is trained in iterations, and the training in an iteration of the iterations is conducted, exclusively based on pairs of design and measurement from iterations that preceded the iteration (abstract; merely further details of abstract limitations).
3. The method as recited in claim 1, wherein the training input data are defined by a quantity of the input data for the at least one component (abstract; mathematical concepts; mathematical relationships).
4. The method as recited in claim 3, wherein training input data are initialized by an empty quantity or by training input data that are selected at random from the set of measurements of input variables (abstract; mathematical concepts; mathematical relationships).
5. The method as recited in claim 1, wherein the training output data are defined by measurements of output variables on the training input data on the at least one component (abstract; mathematical concepts; mathematical relationships).
6. The method as recited in claim 5, wherein the training output data are initialized by an empty quantity or by training output data that are selected at random from a set of the measurements of output variables (abstract; mathematical concepts; mathematical relationships).
7. The method as recited in claim 1, wherein at least one of the input variables represents a signal from a sensor that characterizes a value of an operating variable of the at least one component (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
8. The method as recited in claim 7, wherein the signal is a signal from a camera, or a radar sensor, or a LIDAR sensor, or an ultrasonic sensor, or a position sensor, or a movement sensor, or an exhaust sensor, or an air-mass sensor (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because generally linking the use of the judicial exception to a particular technological environment or field of use).
9. The method as claim 1, wherein the measurement of output data defines an output variable of the system model which represents an actuation variable, or a sensor signal or an operating state for a machine (abstract; mathematical concepts; mathematical relationships).

Regarding claim 12, see the foregoing rejection of claim 1, for all limitations.  Claim 12 is essentially just a device version of method claim 1, with clearly corresponding limitations.

Regarding claim 13, see the foregoing rejection of claim 1, for all limitations except the following.
13. A non-transitory computer-readable medium which is stored a computer program including computer-readable instructions (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity) for operating a test stand (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because generally linking the use of the judicial exception to a particular technological environment or field of use), the computer program, when executed by a computer, causing the computer to perform (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions) the following steps:
... (steps similar to those of claim 1).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "an actuator of a partially autonomous vehicle or robot is actuated as a function of the actuation variable, ... sensor signal, and/or the operating state", in combination with the remaining claim elements as set forth in claim 10.
The prior art does not disclose or suggest, "wherein ... one input variable for the trained system model trained is acquired on the ... component ... or on the machine, and ... one variable for the ... component of the machine is determined as a function of the trained system model, and an operation of the ... component of the machine or of the machine is monitored as a function of the variable, and/or ... one actuation variable for the component of the machine or for the machine is determined as a function of the variable", in combination with the remaining claim elements as set forth in claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stadlbauer et al. (EP 2999998 B1) discloses monitoring exhaust from an engine, and variable selection for a regression model.  However, this reference lacks at least a gradient descent optimization, and Examiner does not believe its parameter selection method could be reasonably modified to include one.
Couto ("Review of input determination techniques for neural network models based on mutual information and genetic algorithms") teaches parameter selection for training of artificial intelligence algorithms by optimization for mutual information (§3.4.8.2.2, or 3.5.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852            

/ROY Y YI/               Primary Examiner, Art Unit 2852